Citation Nr: 0206829	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  96-22 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for muscular 
contractions with headaches and neck pain, currently 
evaluated at 30 percent disabling.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability claimed as 
aggravation of a pre-existing low back disorder as a result 
of being accidentally dropped while being transported from a 
Department of Veterans Affairs (VA) facility on November 3, 
1982.  

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional left shoulder disability as 
a result of VA treatment.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to a service-connected 
disability.


WITNESSES AT HEARINGS ON APPEAL

The appellant, his spouse, his brother-in-law, his sister-in-
law, and a family friend  


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to May 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the North Little Rock, 
Arkansas, Regional Office (RO) in February 1995 and October 
1995 which denied the claims.

On appeal, the Board denied the claim for § 1151 benefits for 
aggravation of a pre-existing back disorder and remanded the 
remaining issues by decision dated in April 1998.

The veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Veterans Claims Court).  
In December 1998, the Veterans Claims Court granted a joint 
motion for remand.  Thereafter, the Board remanded the issue 
of a back disorder for further developments by decisions 
dated in July 1999 and June 2000.  With respect to the 
remaining issues, the requested development has been 
completed and the claims are now ready for appellate review.


FINDINGS OF FACT

1.  On November 3, 1982, while admitted to a VA hospital for 
low back pain, the legs of an ambulance stretcher on which 
the veteran was being transported collapsed and he slid 
forward striking his head, neck and shoulders on the 
pavement.

2.  The veteran's muscular contractions with headaches and 
neck pain, determined to have been due to the November 1982 
stretcher accident, are manifested by subjective complaints 
of pain and stiffness and objective evidence of limitation of 
cervical motion; very frequent completely prostrating and 
prolonged headaches are not shown.

3.  The veteran injured his left shoulder as the result of a 
motor vehicle accident in January 1987; prior to surgery on 
his left shoulder at a VA medical facility in November 1990, 
it was noted that his left shoulder symptoms had 
progressively worsened and he complained of a stiff, painful, 
"useless" shoulder; he again underwent VA surgery in 
January 1991.

4.  In July 1995, the veteran filed the claims for benefits 
under § 1151, maintaining that the stretcher fall had 
permanently aggravated a pre-existing back injury, and that 
he experienced additional disability to his left shoulder as 
a result of surgery.

5.  There is no clinical or other competent evidence on file 
which shows that the veteran's pre-existing low back 
disability was permanently increased in severity as a result 
of the November 1982 stretcher accident.

6.  There is no clinical or other competent evidence on file 
which shows additional disability to the veteran's left 
shoulder as a result of VA treatment.

7.  The veteran has no service-connected disability and the 
only disability for which compensation is payable, muscular 
contractions with headaches and neck pain, is evaluated at 30 
percent disabling.

8.  The veteran maintains that he has not worked full-time 
since December 1994, and has a GED.  He has experience as a 
plumber, heavy equipment operator, and wholesale car dealer.

9.  The veteran's single disability for which compensation is 
payable does not render it impossible for the average person 
to follow a substantially gainful occupation or render him 
unable to secure or follow a substantially gainful occupation 
consistent with his occupational experience and education. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for muscular contractions with headaches and neck pain have 
not been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 
4.41, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 
5010, 5021, 5287, 5290, 5293, 8100 (2001). 

2.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
claimed as aggravation of a pre-existing low back disorder as 
a result of being accidentally dropped while being 
transported from a VA facility in November 1982 are not met.  
38 U.S.C.A. §§ 1131, 1151, 5103(a), 5103A, 7104(b), 
7105(d)(5) (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 
(1997); Brown v. Gardner, 115 S. Ct. 552 (1994).  

3.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of left shoulder surgery in January 1991 are not 
met.  38 U.S.C.A. §§ 1131, 1151, 5103(a), 5103A, 7104(b), 
7105(d)(5) (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 
(1997); Brown v. Gardner, 115 S. Ct. 552 (1994).  

4.  The criteria for the assignment of a total rating by 
reason of individual unemployability due to a service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 
3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background:  The veteran was admitted to a VA medical 
facility on November 1, 1982, for myelography to evaluate his 
complaints of low back pain with radicular symptoms into the 
left lower extremity.  At that time, he reported that he 
first injured his back approximately eight years earlier 
after falling through a ceiling in a house in which he was 
working.  He said he was hospitalized at St. Vincent's 
Infirmary for approximately one month.  His symptoms were 
eventually relieved by physical therapy.  Since then, he had 
occasional bouts of low back pain with radicular symptoms to 
the left leg.  It was noted that he had been taken to the 
Radiology Suite where a lumbar myelography showed no 
herniated disc but he did have changes secondary to 
arachnoiditis.  A nurse's note dated November 3, 1982, 
reflects that when the veteran was taken from an ambulance on 
a stretcher, the stretcher legs did not engage when the 
stretcher hit the ground which forced the veteran's body to 
the end of the stretcher resulting in additional pain to his 
back and shoulders.    When the veteran was released from the 
hospital on November 12, 1982, the only diagnosis listed was 
arachnoiditis.

A January 1983 outpatient treatment record reflects that the 
veteran complained of neck and head pain since being dropped 
while on a stretcher during ambulance transfer.  A clinical 
impression of lumbar arachnoiditis was noted.  In a February 
1983 VA examination he reported, among other things, low back 
distress since 1975, which had progressively gotten worse.  
He related that in November 1982 he had been admitted to a VA 
medical center and that, during that admission, he had been 
taken to a private hospital for a myelogram.  In the course 
of transportation, he had been placed on a stretcher and 
dropped out of an ambulance and sustained a whiplash injury 
to his neck.  There were no complaints or findings with 
respect to the veteran's low back at the time of the February 
1983 examination.  Impressions included muscle tension 
headaches.

In December 1983, the veteran was provided a VA examination 
as a result of his claim for compensation for neck and 
headache disability secondary to the stretcher incident in 
November 1982.  He complained that, as a result of this 
incident, he had severe headaches, which began at the back of 
the neck and came up onto the back of the head.  He also 
reported pains in his upper extremities.  He again indicated 
that pain commenced between the shoulder blades and this pain 
radiated to the back of the right shoulder.  With respect to 
his low back, the veteran claimed that he was unable to toe 
walk due to low back pain.  The physician wrote that this 
complaint suggested that plantar flexion at the ankles 
against resistance produced back pain.  However, later in the 
examination, it was observed that the veteran plantar flexed 
both ankles against great resistance without any complaint of 
pain when he lay on the examining table in a horizontal 
position.  This finding suggested to the examiner that the 
veteran should have had no difficulty with toe walking in an 
upright position, despite his claim to the contrary.  In 
regard to testing of the general somatic sensory system, "the 
veteran reported a jumble of contradictory statements."  Upon 
completion of sensory testing, the veteran's reports of his 
subjective sensations on examination of the general somatic 
sensory system were "extraordinarily contradictory."  The 
neurologic diagnosis was deferred with the recommendation 
that, due to extraordinarily contradictory findings on 
sensory examination and due to completely unsatisfactory 
motor testing due to repeated complaints of pain on testing, 
the examiner recommended the veteran be admitted for 
observation and evaluation.  

The veteran was admitted to a VA facility in February 1984 
for observation and evaluation for complaints of headaches 
and neck pain.  It was noted that he was hospitalized at a VA 
facility in November 1982 and that, while being removed form 
an ambulance on a stretcher, the legs of the stretcher 
collapsed, and he fell to the ground with the stretcher.  
Since that hospitalization, he had had persistent cervical 
and shoulder pain, as well as headaches.  Studies, including 
cervical spine films, electroencephalogram, and 
electromyograms on the right upper extremity, the 
paravertebral muscles in the cervical region, and the 
supraspinatus muscle on the right, were within normal limits.  
The following diagnoses were given:  (1) Headache, probable 
muscle contraction in etiology; (2) Neck pain, probable 
muscle contraction in etiology; and (3) Chronic back pain.  
There were no complaints or findings of any increase in low 
back pain or pathology due to or as a result of the November 
1982 stretcher incident.  

In a March 1984 rating decision, the RO granted service 
connection in accordance with 38 U.S.C.A. § 1151 for muscular 
contraction with headaches and neck pain, determined to be 
the result of the stretcher incident in November 1982.  This 
condition was rated as 20 percent disabling from November 3, 
1982, under DC 5099-5021.  The RO stated that 10 percent was 
assigned to the veteran's neck problem and 10 percent for the 
headaches.

Over the next several years, the veteran underwent VA 
examinations related to his neck injury and headaches but 
there were no complaints related to his low back.  Private 
medical records dated in the mid-1980s reflected that the 
veteran complained of having trouble with his back and legs.  
Treatment focused primarily on neck pain and headaches but a 
past medical history of "remote back injury" and 
arachnoiditis was noted.  

During a VA examination in August 1987, the veteran reported 
that he sustained considerable injuries as a result of a 
head-on automobile accident in January 1987.  He stated that 
as a front-seat passenger, he hit his head on the windshield 
at the moment of impact.  This head-on collision was so 
severe that a woman in the back seat allegedly sustained an 
injury to the neck that left her completely paralyzed from 
the neck down.  The veteran also stated that he sustained 
considerable injury to various parts of the left upper 
extremity, particularly the left shoulder, and had not worked 
since.  Except for the left upper extremity (which was not 
tested), the neurologic status on examination was entirely 
within normal limits.  Balance was normal and the veteran was 
able to walk a straight line as well as toe and heel walk 
with no difficulty.  Romberg testing was negative and normal.  
Coordination of muscles of both legs was normal, there were 
no complaints regarding the function of the general somatic 
sensory system below the neck, and motor testing showed that 
the veteran had full range of motion at all joints of both 
legs with no focal paralysis or weakness of any major muscle 
group of those extremities.  The diagnosis was muscle 
contraction headaches.  The examiner stated that since muscle 
contraction headaches generally involve neck pain as an 
integral feature of the headache, the inclusion of the words 
"neck pain" in connection with the diagnosis was unnecessary.  
Again, there were no complaints or findings during this 
examination regarding the veteran's low back.

In July 1989 the veteran was again examined by VA for 
disability evaluation purposes.  It was noted that the 
veteran reported that when he sustained a whiplash injury as 
a result of the ambulance/stretcher incident in November 
1982, he began having severe pain in the neck and shoulders 
and severe headaches.  He reported that he had at least one 
or two headaches every week which began in the back of the 
head and radiated anteriorly.  The headaches were 
incapacitating and were associated with photophobia, nausea 
and vomiting, lasting anywhere from one to two days.  Since 
the time of the second head injury in January 1987 when he 
struck his forehead on the windshield during a motor vehicle 
accident and was knocked unconscious, his headaches and neck 
pain had increased to the point that he had almost constant 
stiffness in the neck and marked decreased range of motion in 
the neck.  Examination revealed that he had less than 20 
percent of normal range of motion in the neck.  Examination 
was otherwise negative.  The impression was muscle tension 
headaches and severe neck pain.

By a rating dated in August 1989, the RO increased the rating 
for muscular contraction with headaches and neck pain from 20 
percent to 30 percent under DC 5290-5021, effective January 
13, 1989.

VA examination of the veteran in September 1989 revealed some 
tenderness of the posterior neck with some palpable spasm.  
Range of motion was full.  The examination resulted in a 
diagnosis of muscle contraction headaches.

In March 1990, the veteran sought treatment for a three week 
history of low back pain.  He was given analgesics, muscle 
relaxants, and placed on bedrest.  There was no causal 
relationship discussed between his complaints and the 1982 
stretcher incident.  A March 1990 X-ray report showed a 
negative lumbar spine series.

In November 1990, the veteran underwent a left shoulder 
release with subscapularis lengthening.  According to a pre-
surgery history and physical, his left shoulder slowly 
improved the first year after the 1987 automobile accident 
but the pain never left completely.  However, over the next 
three years, his symptoms worsened and he complained of a 
stiff, painful, "useless" shoulder.  A September 1990 X-ray 
report showed an adequately healed surgical neck fracture of 
the humerus.  Range of motion at the time of the lengthening 
procedure (two months prior to the surgery at issue) was 
reported as abduction to 90 degrees, internal rotation to 90 
degrees, and external rotation to 70 degrees.  Post-
lengthening range of motion was noted to be internal and 
external rotation at 90 degrees, abduction at 90 degrees, and 
external rotation with the arm at the side of 60 degrees.  

However, the veteran was again hospitalized on January 13, 
1991, because the motion obtained in the subscapular 
lengthening failed to hold and he was admitted for a closed 
arthrochalasis.  The treating physician remarked that the 
veteran tolerated the procedure very well with post-operative 
range of motion of flexion to 170 degrees, external rotation 
to 60 degrees, abduction to 110 degrees, and full adduction.  
Three days after surgery, range of motion was flexion to 177 
degrees, external rotation to 85 degrees, and internal 
rotation to 80 degrees.  The only hospital complication 
reported was an axilla rash.  He was encouraged to continue 
his home program of range of motion.

An outpatient treatment note dated ten days after surgery 
related that the left shoulder range was forward flexion to 
130 degrees and external rotation to 30 degrees.  He was 
instructed to return to the clinic in four weeks.  In a 
September 1991 follow-up orthopedic report, the veteran noted 
that he was "improving slowly" and that it was "much 
better since surgery."  The examiner noted that the veteran 
was bowling again.  Physical examination showed range of 
motion as abduction to 170 degrees with pain, forward flexion 
to 170 degrees with less pain, and active and passive of 
external rotation to 60 degrees and 80 degrees, respectively.  
He was instructed to continue range of motion, add rotator 
cuff strengthening, and return to the clinic in three months.  

VA examination for disability evaluation purposes in 
September 1991 reflects that the veteran complained of 
headaches 3 to 4 times per week, lasting anywhere from 2 to 3 
hours to 2 to 3 days.  He had occasional nausea and vomiting 
with the headaches and usually had photophobia.  He also had 
associated posterior neck pain with the headaches.  
Examination revealed moderate posterior neck tenderness.  The 
veteran had full range of motion of the neck.  The diagnosis 
was muscle contraction headaches and neck pain.  There were 
no complaints or findings with respect to the veteran's low 
back.

By a decision in October 1991, the RO continued the 30 
percent rating for the veteran's muscular contraction 
disorder with headaches and neck pain.

Outpatient treatment records throughout the 1990s reflect 
treatment for a variety of medical complaints, including 
spasms in the neck and shoulders, headaches, carpal tunnel 
syndrome, and chronic maxillary sinusitis.  The past medical 
history noted arachnoiditis of the spine.  A December 1993 
outpatient treatment record related that the veteran was 
working distributing telephone services as needed.  A 
December 1993 cervical spine X-ray showed minimal 
osteoporosis.  The vertebral bodies, disc spaces, and 
posterior vertebral elements were "unremarkable."  In June 
1994, the veteran sought VA outpatient treatment for 
complaints of back problems.  He reported a history of low 
back pain for one month and a past medical history of 
arachnoiditis.  The assessment was chronic low back pain.  In 
July 1994, he sought follow-up care and complained of 
increased low back pain.  It was noted that the veteran had 
known arachnoiditis.  The examining physician reported that, 
since a motor vehicle accident in 1987, the veteran had 
experienced some episodes of difficulty with bowel function.  
The impression was chronic neck and low back pain with known 
arachnoiditis.  Medical records also reflect that the veteran 
underwent septoplasty and turbinate trim in July 1994 for 
deviated nasal septum.  He was hospitalized in October 1994 
with complaints of on-going chest pain.  The primary 
diagnosis was cerebrovascular accident with left ventricular 
diastolic dysfunction.  During a physical examination, his 
head and neck were noted to be within normal limits.

In July 1995, the veteran filed claims for § 1151 benefits 
for low back pain and for disability as a result of left 
shoulder surgery, as well as a claim for a total rating based 
on unemployability.  The veteran reported that he last worked 
in December 1994 and had experience as heavy equipment 
operator and as a wholesale car dealer.  In support of his 
claims, he submitted statements from a series of individuals.  
Some of them reported that the veteran injured his back and 
shoulder when he was dropped from a stretcher.  Others 
attribute the decline in his health to the motor vehicle 
accident and to a later heart attack.  A family member by 
marriage, who is also a Registered Nurse, wrote that the 
veteran had severe back pain and muscle spasms causing him 
limited physical activity.

In September 1995, the veteran sought treatment for a 
headache but there was no particular treatment offered.  
Subsequent outpatient treatment records show on-going 
treatment for multiple medical problems but rarely noted 
mentioned headaches or neck pain and then generally only by 
history.

In an October 1995 letter, his private treating physician 
reflected that the veteran had a stint placement in his right 
coronary artery in August 1994 due to angina and congestive 
heart failure.  The congestive heart failure improved but the 
veteran continued experiencing substernal chest pain.  A 
coronary catheterization showed patent vessels but an 
echocardiogram showed diastolic dysfunction.  Esophagitis 
gastritis and duodenitis were also identified as additional 
medical problems.  The private physician noted that the 
veteran continued to experience daily substernal chest pain 
with minimal exertion and listed a total of ten daily 
medications.  He concluded that the veteran was totally 
disabled and unsuitable for gainful employment.

In a January 1996 personal hearing at the RO, the veteran 
testified that in late 1982, he went to VA for treatment for 
low back pain which had just come on spontaneously.  He 
described the stretcher incident and said that, for six 
months after this happened, he had difficulty walking further 
than 50 to 75 feet.  He said at present that he continued to 
have difficulty bending and that he had muscle spasms in his 
back but that he was not receiving any ongoing treatment for 
his back.  He said that he had seen a chiropractor in the 
mid-1980s.  He also said that current back problems made it 
difficult for him to get a good night's sleep and made it 
hard for him to sit for prolonged periods.  The veteran 
reported that his headaches and limitation of motion of the 
neck varied with activities but he estimated that once a week 
or so he could not do anything because of his neck.  He 
reported severe pain radiating to the shoulder with headaches 
and numbness in the hands.  He had worn a cervical collar.  
Medications included Motrin, which gave him some relief.  He 
also experienced one to two headaches a week, lasting from 
two hours to two days.  The veteran also testified that he 
was involved in an automobile accident in 1987 and injured 
his left shoulder.  He was first admitted to a private 
hospital for several months and then transferred to the VA 
for follow-up.  He noted that he was able to move the left 
shoulder but had some limitation, which ultimately began to 
deteriorate to where he had little to no movement in his left 
shoulder.  He reflected that a decision was made to operate 
on his left shoulder but that the condition was worse after 
the surgery because it froze up.  He asserts that he was told 
to exercise it twice a day when he should have been 
exercising it four times a day.  He underwent additional 
surgery in 1993 to loosen the shoulder with some success but 
he did not feel it was enough.  He reported current pain and 
diminished strength.  He further noted that his neck, 
shoulder, headaches, and back affected his ability to work 
because of the associated pain.  He reflected that he had 
concentration problems because of the headaches.  He noted he 
stopped working in 1994 and prior to that was in the 
wholesale car business but quit because he had a heart attack 
on top of his other problems.  Prior to the 1987 automobile 
accident, he worked as a plumber.  He discussed his other 
medical problems, including a heart problem, gastrointestinal 
difficulties, weakness, high blood pressure, and arthritis.

The veteran's wife testified at the January 1996 hearing that 
the veteran continued to experience neck pain and headaches, 
and that his left shoulder continued to give him a lot of 
trouble and that he dropped things.  The veteran's wife 
testified that he could not function except in the recliner, 
that he had difficulty sleeping at night because of trouble 
breathing, and that his lungs were full of fluid but Lasix 
did not help.  She reported that he sometimes quit breathing 
when he fell asleep.  His sister-in-law (a Registered Nurse) 
testified that she had known the veteran since about 1984 and 
that, when she asked what happened to his back, his spouse 
told her that he had been dropped while moving him out of an 
ambulance.  She then described the veteran's present low back 
problems and stated that she had witnessed headaches of long 
duration lasting all day and into the following morning.  She 
also testified that she was aware of the left shoulder 
surgery and saw the instructions for him to exercise his left 
shoulder only twice a day and thought that his shoulder would 
never improve.  She remarked that his shoulder was not as 
good as it had been before.  His sister-in-law indicated that 
the veteran experienced a tremendous amount of shortness of 
breath, had ascites in his abdomen, continued to have chest 
pain, and spent a tremendous amount of time sleeping.  His 
brother-in-law supported his wife's statements.  A family 
friend related that he and the veteran worked together in the 
wholesale car business and he witnessed the veteran having 
difficulty doing the work.  

At a hearing before the RO in August 1999, the veteran 
provided details as to the circumstances of the stretcher 
accident in 1982.  He reported that after he had undergone a 
myelogram at the VA medical facility, he was being 
transported to a private facility for a CAT scan.  He 
testified that after he was dropped out of the ambulance he 
experienced an immediate increase in pain in his neck, 
shoulders, and low back.  His wife also testified what she 
recalled about the 1982 stretcher incident and his level of 
discomfort at that time.  She also noted that he was unable 
to do the same level of physical activity that he used to be 
able to do and that he was in pain most every day.  Finally, 
a friend testified that he became close with the veteran in 
1986 and that he had witnessed the veteran experience back 
pain during their business dealings.

Current medical records show on-going treatment for a variety 
of problems, including angina, dyslipidemia, gastroesophageal 
reflux disease, hypertension, calf pain, gastritis, chronic 
low back pain, and coronary artery disease.

In a December 2000 VA examination report, the examiner noted 
a multitude of medical problems including hypertension, 
dyslipidemia, coronary artery disease, surgical procedures of 
the left shoulder and nose, and complaints of pain in the 
neck, head, and left shoulder.  The veteran was noted to be 
working intermittently operating a small trucking company but 
that his truck had been recently stolen.  The examiner noted 
that the veteran fell through the roof in a work-related 
accident.  He noted the 1982 stretcher incident and 
subsequent medical treatment through the 1990s.  He also 
reported that the veteran had sought treatment for neck and 
low back pain in 1987 after being involved in a serious motor 
vehicle accident, which resulted in a collapsed lung and a 
fractured left shoulder.  The need for surgical intervention 
in November 1990 and January 1991 (erroneously reported as 
1990) following the automobile accident in 1987 was noted.  
Specifically, the examiner reflected that the veteran was 
treated conservatively for a closed severe fracture of the 
left shoulder.  The examiner reported that the appearance of 
callus was delayed but the veteran gradually began to show a 
loss of range of motion in spite of efforts to maintain 
motion.  It was noted that the veteran underwent a tendon 
lengthening in November 1990 with the result of 40 degrees 
external rotation and 140 degrees of anterior flexion.  The 
examiner noted that "relatively soon" after surgery, the 
veteran was noted to have a gradual loss of range of motion 
and a manipulation and reduction was advised (presumably the 
January 1991 surgery).  Post-surgery range of motions were 
reported as 170 degrees of flexion, 60 degrees of external 
rotation, 50 degrees of abduction at 90 degrees abduction, 
110 degrees of adduction, and full abduction.  The veteran 
reported that he used a rope and pulley system at home, which 
he still used.  The examiner also noted that the initial 
injury included some denervation of the supraspinatus, 
infraspinatus, and deltoid, indicating loss of some of the 
motor layers of the shoulder which would require a period of 
time before he would gain enough volitional control over the 
musculature to bring about efficient shoulder girdle and 
shoulder motion.  The veteran related neck pain at 8/10 and 
that any physical activity of a prolonged nature produced 
pain, as did riding in a vehicle for 3-4 hours.  He was 
unable to freely turn his neck and used a recliner to take 
the stress off his neck.  Headaches were associated with the 
neck pain and he used a heating pad and vibrator for relief.  
Medications included Motrin for pain relief.

Physical examination of the cervical spine revealed 
tenderness to palpation at the midline of C6-C7 toward the 
upper border of the trapezius.  Range of motion was reported 
as forward flexion to 55 degrees, extension to 20 degrees, 
right and left rotation to 30 degrees, and right and left 
inclination to 25 degrees.  The veteran complained of pain at 
the extremes of the ranges.  An X-ray reportedly showed 
spurring with a diminution of motion between C5-C6 with 
foraminal irregularity bilaterally.  The diagnoses included 
degenerative diskopathy with periarticular fibrosis at C5-C6 
and foraminal encroachment, bilaterally.  The examiner 
concluded that it was not possible to establish an accurate 
age for the cervical spine lesion but noted that it could be 
related to his motor vehicle accident, but that it was not 
related to the incident when he was dropped while being 
transported on the stretcher.  

Physical examination of the left shoulder revealed a well-
healed scar.  Range of motion was reported as external 
rotation to 40 degrees, internal rotation to 60 degrees, and 
abduction to 90 degrees with early scapulothoracic motion.  
Expected range of motion was noted to be 180 degrees in the 
overhead pivotal position, and 85-90 degrees external and 
internal rotation.  The veteran complained of hypalgesia and 
hypesthesia in a long strip along the posterolateral aspect 
of the humoral area and along the dorsolateral forearm, but 
the examiner reported no clear cut area of hypalgesia or 
hypesthesia.  The veteran demonstrated excellent pinch, hook, 
and grasp.  After a review of the claims file, the veteran's 
complaints and arguments, physical examination, and a review 
of X-rays, the examiner noted that the veteran was under 
close observation following the severe shoulder injury and 
that vigorous physical therapy could not be used due to the 
nature of the injury.  The examiner reflected that the 
treating physician "wisely waited" until the veteran's 
shoulder healed prior to the subscapular tenotomy lengthening 
but that physical therapy needed to be done on the patient's 
initiative and in a home situation.  He noted that the 
freezing was occurring and surgery was necessary.  He 
remarked that the physicians were able to regain motion to 
the veteran's left shoulder without introducing a new 
fracture and that he was unable to agree with the veteran's 
contention.  He concluded that the physicians were conscious 
of the level of physical therapy when it was prescribed.

With regard to the veteran's back disability, after physical 
examination, review of the claims file, consideration of the 
arguments and sworn testimony, the examiner opined that the 
veteran:

did not suffer a permanent increase or 
aggravation of the pre-existing recorded 
low back disability when he was admitted 
and had the incident occur while 
hospitalized in the VA system in 1982 . . 
. . As near as can be determined from the 
medical record, the incident in which the 
[veteran] was dropped from the carrier 
did not produce physical findings that 
showed an increase in disability or an 
increase in objective findings that could 
be analyzed clinically or therapeutically 
approached.

In a VA neurologic examination undertaken several days later, 
another examiner reviewed the claims file, including records 
of the automobile accident in 1987 and subsequent complaints 
and surgical intervention.  Physical examination revealed 
that strength and muscle tone of the major muscle groups in 
the upper extremities were within normal limits.  The 
examiner diagnosed mild post-traumatic left median neuropathy 
secondary to a fracture of the humerus in a motor vehicle 
accident in 1987.  He noted that this had resulted in 
residual sensory loss in the distribution of the left median 
nerve but the veteran had no motor deficit.  He concluded 
that this was secondary to the fracture of the left humerus 
and was not related to shoulder surgery in 1990 or 1991.

In the subsequent December 2000 VA neurologic examination, it 
was noted that the veteran worked intermittently operating a 
small trucking company, although his truck had been recently 
stolen.  With respect to his headaches, the examiner reported 
an onset of headaches in 1982 after being dropped off a 
gurney.  The veteran related headaches as frequently as daily 
or as infrequently as every five days, lasting 1-2 hours and 
described as posterior cervical pain radiating around both 
sides of his head and feeling like a vice.  He occasionally 
experienced nausea with the headache but denied vomiting, 
photophobia, phonophobia, or any focal neurological symptoms.  
The veteran stated that he had a prostrating headache about 
once every two weeks, which last for about two hours.  
Medications included Ibuprofen for headaches.  A past medical 
history of ENT surgery in 1994 was noted.  Physical 
examination revealed that the veteran was alert, attentive, 
and oriented.  Pupils were equal and reactive to light, 
visual fields and extraocular movements were full, and there 
was no facial weakness or sensory loss.  Strength and muscle 
tone of the muscle groups in the upper extremities and pain 
and touch sensations were within normal limits.  There was no 
atrophy, fasciculations, or ataxia.  The final diagnoses 
included chronic post-traumatic muscle tension-type headaches 
secondary to trauma in 1982.  The examiner opined that the 
headaches were not related to sinusitis.

Headaches and Neck Pain.  The Board notes that disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2001).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
38 C.F.R. Part 4 (2001).  However, the Board will consider 
only those factors contained wholly in the rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2001). 

In addition, in evaluating increased ratings, consideration 
will be given to whether higher ratings are available under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, 
the Board was directed to consider whether a veteran's 
complaints of shoulder pain could significantly limit 
functional ability during flare-ups or when the arm was used 
repeatedly, thus warranting a higher evaluation under 
38 C.F.R. § 4.40.  Moreover, the Board will consider whether 
weakened movement, excess fatigability, and incoordination 
support higher ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 
Vet. App. at 207.  

When the veteran was initially found to be entitled to 
compensation for his complaints of neck pain and headaches in 
1984, the RO rated the disorder as muscular contraction with 
headaches and neck pain under Diagnostic Code 5099-5021.  
There is no diagnostic code "5099"; however, the VA 
regulations provide that when an unlisted disease, injury, or 
residual condition is encountered, requiring rating by 
analogy, the diagnostic code number will be "built-up'' as 
follows:  The first 2 digits will be selected from that part 
of the schedule most closely identifying the part, or system, 
of the body involved; the last 2 digits will be ``99'' for 
all unlisted conditions.  38 C.F.R. § 4.27.  The first 2 
digits of 5099 identify the musculoskeletal system.  The 
"additional specific" diagnostic code employed by the RO here 
was "5021," which is for "Myositis."  38 C.F.R. § 4.71a, 
Diagnostic Code 5021.  The RO later changed the DC for 
muscular contraction with headaches and neck pain to DC 5290-
5021.  DC 5290 is code which provides criteria for rating 
limitation of motion of the cervical spine.  The Board will 
also consider DCs 5010-5003, 5287, and 5293 for arthritis, 
cervical ankylosis, and intervertebral disc syndrome, as well 
as DC 8100 for migraine.  

The regulations provide that DC 5021 (myositis) will be rated 
on limitation of motion of the affected parts, as 
degenerative arthritis.  Under DC 5003, degenerative 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Further, under DC 5287, cervical ankylosis in a favorable 
position warrants a 30 percent evaluation.  A 40 percent 
evaluation may be assigned for cervical ankylosis in an 
unfavorable position.  Slight limitation of motion of the 
cervical segment of the spine warrants a 10 percent 
evaluation under DC 5290.  A 20 percent evaluation requires 
moderate limitation of motion; while a 30 percent evaluation, 
the highest given under this code, requires severe limitation 
of motion. 

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

There is no specific Diagnostic Code for muscle contraction 
headaches.  The veteran's headache disability can be rated by 
analogy to migraines under DC 8100.  For migraine headaches 
with characteristic prostrating attacks averaging 1 in 2 
months over the last several months a 10 percent evaluation 
is warranted.  A 30 percent evaluation will be assigned for 
migraine headaches resulting in characteristic prostrating 
attacks occurring on an average once a month over the prior 
several months.  A 50 percent evaluation will be assigned for 
migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  A 50 percent rating is the maximum rating 
provided by DC 8100.  38 C.F.R. § 4.124a, DC 8100.

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the cervical spine.  Ankylosis is 
defined as stiffening or fixation of a joint.  Because the 
veteran had demonstrated a certain level of range of motion 
of the cervical spine, there is no basis under DC 5287 for a 
higher rating.

Next, the veteran's current 30 percent rating contemplates 
"severe" limitation of motion under DC 5290, which is the 
highest available under this code.  Further, the record 
clearly establishes that the veteran experiences limitation 
of motion with pain.  As such, the Board concludes that the 
veteran's neck pain with headaches is adequately compensated 
by the assignment of the highest rating for "severe" 
limitation of motion.  Therefore, a higher than 30 percent 
rating would not be available under any of these codes 
regardless of the severity of the neck disability.  In 
addition, compensation is anticipated under this code for 
limitation of motion and a separate compensable rating for 
arthritis is not warranted.

Moreover, DC 5293 provides for a 40 percent rating for severe 
symptoms of intervertebral disc syndrome with recurring 
attacks and intermittent relief.  While the veteran has 
complained of pain and limitation of motion, the evidence 
does not reflect intervertebral disc syndrome of the cervical 
spine.  In this regard, a December 1993 X-ray reports 
reflected normal vertebral bodies and disc spaces.  Further, 
while degenerative diskopathy was recently identified, the 
veteran's symptomatology does not indicate objective medical 
evidence of neurological findings, muscle weakness, atrophy, 
or motor dysfunction suggestive of intervertebral disc 
syndrome, warranting a higher rating.  In addition, the 
veteran's complaints have clearly been diagnosed as muscular 
in origin, not as a disc disorder.  Therefore, the Board 
finds that a higher evaluation under DC 5293 is not 
warranted. 

Considering all of the evidence, the veteran's symptoms do 
not approximate the standard of cervical ankylosis, more than 
"severe" limitation of motion of the cervical spine, or 
severe intervertebral disc syndrome, as to warrant a 
disability rating in excess of the 30 percent assigned 
herein.  Although the evidence of record established that he 
currently has symptoms associated with headaches and neck 
pain, the currently assigned 30 percent evaluation 
contemplates the pain and symptomatology consistent with his 
disability.  Furthermore, this rating contemplates the degree 
of functional limitation due to pain.  There is, therefore, 
no basis for a further increased rating under the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has also considered the veteran's complaints of 
pain, limitation of motion, and functional loss due to pain.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign higher 
ratings.  Significantly, as noted above, there is no basis 
under the schedular criteria for a rating higher than the 
currently assigned evaluation.  Accordingly, the Board finds 
that the functional limitation due to pain is contemplated in 
the current assigned ratings and indicia of higher ratings, 
such as atrophy, muscle wasting, incoordination, weakness, 
excess fatigability, etc., are not shown.

Further, the Board has considered the veteran's written 
statements and sworn testimony that his muscular headaches 
with neck pain are worse than currently evaluated.  Although 
his statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the headaches with neck pain are evaluated, more 
probative than the subjective evidence of an increased 
disability.

The Board has also considered whether the veteran's muscular 
contractions with headaches and neck pain would warrant a 
rating in excess of 30 percent if rated by analogy to 
migraines under DC 8100.  As noted above, a 30 percent 
evaluation under this code contemplates headaches resulting 
in characteristic prostrating attacks occurring on an average 
once a month over the prior several months.  A 50 percent 
evaluation requires headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 50 percent rating is the maximum 
rating provided by DC 8100.  No findings on any examinations 
for disability evaluation purposes and no entries in the 
extensive medical records reflect headaches with very 
frequent completely prostrating and prolonged attacks.  While 
the veteran indicated at the December 2000 VA neurologic 
examination that he experienced a prostrating headache about 
once every two weeks, which last about two hours, the Board 
finds that the extensive medical records are of greater 
probative weight and fail to indicate the presence of very 
frequent completely prostrating and prolonged attacks, or 
that the frequency and severity of the veteran's headaches 
approximates this criteria.

The Board has considered whether the veteran could be 
accorded a separate rating for headaches and neck pain, but 
has found that such an approach is not supported by the 
clinical data or VA regulatory criteria.  Except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single disease entity, are to be rated 
separately, and then all ratings are to be combined pursuant 
to 38 C.F.R. § 4.25 (1996).  However, pyramiding, that is the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes; however, the critical element in permitting 
the assignment of separate ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

When the veteran was initially evaluated for complaints 
related to the stretcher accident, objective findings and 
studies, including cervical spine films, 
electroencephalogram, and electromyograms on the right upper 
extremity, the paravertebral muscles in the cervical region, 
and the supraspinatus muscle on the right, were within normal 
limits.  The veteran's complaints of headache and neck pain 
were thought to be due to muscle contraction.  Except for the 
complaints of pain, no separate and distinct pathology was 
identified.  At a VA examination in August 1987, the 
physician diagnosed muscle contraction headaches and 
commented that muscle contraction headaches generally involve 
neck pain as an integral feature of the headache.  Again, no 
separate and distinct pathology was identified.  Examination 
of the cervical spine in 2000 revealed degenerative 
diskopathy with periarticular fibrosis at C5-C6 and foraminal 
encroachment, bilaterally.  However, the examiner concluded 
that this pathology was not related to the incident when he 
was dropped while being transported on the stretcher.  
Accordingly, the Board finds that the disability for which 
compensation has been awarded is limited to the muscle 
contraction headaches with neck pain and that there is no 
separate and distinct pathology which would warrant the 
assignment of a separate rating.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.  Furthermore, the Board 
recognizes that there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 (1998) is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, 
however, the veteran is already in receipt of ratings higher 
than the maximum rating for loss of motion and the Board 
finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not provide a 
basis for a higher rating.


Entitlement to Compensation Under the Provisions of 
38 U.S.C.A. § 1151 for Additional Disability.  The veteran 
contends, in essence, that he is entitled to benefits under 
§ 1151 for additional disability to a pre-existing low back 
disorder when he was dropped from a stretcher while being 
transported from a VA medical facility in 1982.  He asserts 
that as a result of the fall, he injured his neck and 
developed headaches (for which he is already being paid 
compensation) and that he sustained additional low back 
impairment.  He further maintains that he developed 
additional disability to his left shoulder as the result of 
VA treatment.

The regulations in effect at the time the veteran filed his 
§ 1151 claims (July 1995) provided that he would be entitled 
to additional compensation if he was injured as a consequence 
of hospitalization or treatment, and such injury or 
aggravation resulted in additional disability.  38 U.S.C.A. 
§ 1151 (West 1991).  Specifically, in pertinent part, 38 
U.S.C.A. § 1151 provided that: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, . . . and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability . . . , disability or death 
compensation . . . shall be awarded in 
the same manner as if such disability, 
aggravation, or death were service-
connected.

38 U.S.C.A. § 1151 (West 1991).  The regulation implementing 
that statute, 38 C.F.R. § 3.358, provided, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of . . . hospitalization, medical 
or surgical treatment . . . , the 
following considerations will govern: 

(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of . . . hospitalization, 
medical or surgical treatment, . . . .  

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment . . . properly 
administered with the express or implied 
consent of the veteran . . . "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the . . . treatment 
administered.

The Board notes that in 1994, the United States Supreme Court 
affirmed decisions of the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (the Veterans Claims Court) and the Federal Court of 
Appeals, which had essentially found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection and that the elements of fault or negligence were 
not a valid part of the implementing regulation.  See Brown 
v. Gardner, 513 U.S. 115 (1994).  In light of the Supreme 
Court's decision, the VA amended 38 C.F.R. § 3.358(c), the 
regulation implementing 38 U.S.C.A. § 1151, to eliminate the 
requirement of fault.  Thus, where a causal connection 
existed and no willful misconduct was shown, and the 
additional disability did not fall into one of the listed 
exceptions, the additional disability would be compensated as 
if service connected.  Id.  

Parenthetically, in response to Gardner, the statutory 
authority for the regulation was subsequently once more 
amended effective in October 1997 to again require fault on 
the part of the VA.  Nonetheless, due to the effective date 
of the statute, the veteran's case is not affected by that 
amendment.  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).  
The provisions of 38 C.F.R. § 3.358 set forth above are the 
provisions that apply to this case.  Accordingly, the 
ultimate issues before the Board are whether the veteran 
suffered additional disability to a pre-existing back 
disorder and to a left shoulder disorder as a result of VA 
medical care.

Low Back Disorder.  The veteran contends that he is entitled 
to VA compensation under 38 U.S.C.A. § 1151 on the basis that 
his pre-existing back disability was aggravated or 
permanently increased in severity as a result of being 
accidentally dropped while on a stretcher by paramedics 
taking him from a VA medical center to a private facility for 
diagnostic testing in November 1982.

The November 1982 VA hospitalization summary clearly 
documents the veteran's reported history of having fallen 
through a ceiling and injuring his back some eight years 
previously which resulted in hospitalization in a private 
facility for approximately a month.  This history also 
included chronic and intermittent low back pain after the 
back injury eight years previously.  Therefore, it is 
reasonable for the Board to conclude that the veteran had a 
pre-existing back injury prior to the November 1982 
hospitalization.

Thus, the threshold question is whether the November 1982 
fall resulted in additional disability to the veteran's pre-
existing low back injury.  After a review of the evidence, 
the Board finds that it did not.  The Board is persuaded that 
the contemporaneous lumbar myelogram, which was apparently 
performed immediately before the stretcher incident, showed 
changes secondary to arachnoiditis in the distal sac with a 
large epidural space at the L5-S1 level.  Thus, these 
findings were documented prior to the stretcher incident and 
were not the result of the stretcher incident.

Further, although the veteran was hospitalized in February 
1984, at which time the stretcher incident was fully 
discussed, he only complained of neck pain and headaches 
secondary to this incident.  Repeated VA admissions and 
examinations conducted intermittently over the following 
years failed to reveal any complaints, findings or treatment 
for a low back disorder of any kind.  As noted above, in VA 
examinations dated in February 1983, December 1983, August 
1985, August 1987, July 1989, and September 1989, the veteran 
made no complaints with respect to a low back disorder and no 
diagnoses were offered with respect to the veteran's low 
back.  In addition, outpatient treatment records are negative 
for complaints related to the veteran's low back for many 
years after the November 1982 stretcher incident.  The Board 
finds that this evidence, or lack thereof, demonstrates a 
lack of chronicity of symptoms consistent with the veteran's 
present claim.  

Additionally, medical histories contained in these records 
reveal a series of other injuries.  For example, it is 
apparent that the veteran was involved in a serious 
automotive accident with multiple injuries in 1987.  VA 
outpatient treatment records dated in 1994, some 12 years 
after the 1982 stretcher incident, simply note acute low back 
pain with notations of a history of arachnoiditis, which was 
certainly present at the time of the veteran's 1982 VA 
admission as evidenced by a lumbar myelogram.  Therefore, the 
Board finds that this evidence is not sufficient to establish 
that the veteran's experienced additional disability to a 
pre-existing low back disorder as a result of the November 
1982 stretcher incident.

The Board also assigns significant probative weight to the 
most recent VA examination report, which specifically opined 
that the veteran "did not suffer a permanent increase or 
aggravation of the pre-existing recorded low back disability 
. . . in 1982."   The Board places greater probative weight 
on this evidence because the examiner had an opportunity to 
review the claims file and examine the veteran prior to 
rendering an opinion.  Moreover, the examiner discussed the 
1982 hospitalization, the 1987 automobile accident, and the 
subsequent treatment over the years.  Therefore, the Board is 
persuaded that this opinion is consistent with and supported 
by the record.

The Board also notes that the § 1151 claim for benefits 
relative to an increase in a pre-existing low back disability 
was not made until well over a decade after the incident in 
question.  While the veteran is certainly competent to 
describe symptoms, including an increase in low back pain, he 
is not competent to offer a medical conclusion that any 
increase in current low back symptomatology is causally 
related to the stretcher incident in November 1982.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Similarly, no 
lay statement submitted in support of the veteran's claim is 
competent to establish an increase in overall low back 
disability as a result of the stretcher incident 13 years 
earlier.  

In addition, a statement submitted by a Registered Nurse 
simply noted that the veteran had severe back pain and muscle 
spasms, which limited his physical activity, but this 
statement did not indicate or even suggest that such symptoms 
were due to any discrete or identifiable injury including the 
stretcher incident in November 1982.  Moreover, while the 
January 1985 statement submitted by the veteran's 
chiropractor noted a history of the stretcher accident and 
subluxation of cervical vertebrae with right pelvic 
displacement, there is no clinical statement or finding which 
states that the veteran sustained an increase in low back 
disability which was directly attributable to that incident.  
There is no indication of any particular low back disability 
noted in this chiropractor's statement and a simple 
recitation of the veteran's history of the stretcher incident 
is without any probative value.  

Next, although the Registered Nurse testified during the 
personal hearing that she had been told about the stretcher 
incident by the veteran's spouse, all she provided was 
testimony about current observations regarding the veteran's 
ability to ambulate and other symptoms.  She did not offer 
any opinion regarding an increase in disability which was 
directly attributable to the stretcher incident nor is there 
any indication in her testimony that she had access to and 
reviewed the extensive medical records on file or that she 
conducted any independent examination of the veteran.

In summary, the only evidence on file supporting the 
veteran's claim that he sustained "additional disability" of 
the low back as a result of the stretcher incident in 
November 1982 is his assertion that it is so.  However, the 
evidence on file shows that this assertion was first made 
well over a decade after the stretcher incident itself and 
the veteran simply lacks clinical or medical competence to 
tie any increase in low back symptoms from the 1990s to the 
incident in question which occurred in 1982.  Moreover, that 
opinion is not supported by any competent or clinical 
evidence on file and, in fact, there is a substantial absence 
of evidence of any chronicity of low back symptoms for well 
over 10 years after the stretcher incident occurred.  For 
these reasons, the Board finds that the veteran's claim must 
be denied.  

Left Shoulder Disorder.  It is apparent to the Board that 
resolution of this claim depends first, upon determining 
whether additional left shoulder disability currently exists 
and, if it does, whether the additional disability was the 
result of VA treatment.  In determining whether additional 
disability exists, the Board must consider the veteran's 
physical condition immediately prior to the VA treatment 
compared with the subsequent physical condition resulting 
from the treatment.  The regulation also provides that 
compensation is not payable for the continuance or natural 
progress of the disease or injury for which surgical 
treatment was authorized.  Thus, the law and regulations 
require that there be some causal nexus between VA treatment 
and disability.  In other words, benefits can be awarded only 
if, after VA treatment, there is additional disability that 
is not a necessary consequence attributable to that VA 
treatment.  If a disorder deteriorates after VA treatment and 
that deterioration is due to the underlying disability 
itself, or some intercurrent (non-VA treatment) cause, there 
is no entitlement to VA compensation benefits under 38 
U.S.C.A. § 1151 because it cannot be found that the 
additional disability is due to VA treatment.  

Prior to the November 1990 surgery when the veteran underwent 
a left shoulder release with subscapularis lengthening, it 
was reported that his left shoulder has slowly improved the 
first year after the 1987 automobile accident but the pain 
never left completely and over the next three years, his 
symptoms worsened and he complained of a stiff, painful, 
"useless" shoulder.  The veteran was again hospitalized in 
January 1991 because the motion obtained in the subscapular 
lengthening failed to hold.  He was admitted for a closed 
arthrochalasis.  The treating physician remarked that the 
veteran tolerated the procedure very well and the only 
hospital complication reported was an axilla rash.  An 
outpatient treatment note dated ten days after surgery 
related that the left shoulder range was forward flexion to 
130 degrees and external rotation to 30 degrees.  In a 
September 1991 follow-up orthopedic report, the veteran noted 
that he was "improving slowly" and that it was "much 
better since surgery."  The examiner noted that the veteran 
was bowling again.

Based on the pre-surgery treatment records, post-surgery 
medical records, and the VA examination reports, the Board 
finds that the veteran's physical condition after the January 
1991 surgery does not reflect additional disability.  In a 
recent VA examination, undertaken for the purpose of 
determining whether the veteran experienced additional 
disability as a result of left shoulder surgery, the VA 
examiner reviewed the surgical notes and reflected that the 
surgeons were able to successfully regain motion to the 
veteran's left shoulder without introducing a new fracture.  
This suggests to the Board that there was no additional 
disability as a result of the left shoulder surgery.

Next, although the veteran now asserts that he was not 
provided with the proper instructions on the number of at-
home physical therapy exercises he should do, the Board is 
persuaded by a recent VA examiner's opinion that it was 
reasonable for the veteran's treating physician to limit 
vigorous physical therapy due to the nature of the injury.  
He went on to explain that the treating physician "wisely 
waited" until the veteran's shoulder healed prior to 
undergoing a tenotomy lengthening and that physical therapy 
needed to be done on the patient's initiative.  

As such, the Board accords significant weight to the recent 
VA examiner's opinion that the veteran's current complaints 
of pain and limitation of motion in his left shoulder were 
not the result of VA treatment but, rather, were related to 
the initial fracture of the left humerus.  The Board accords 
more probative weight to this opinion because the reviewing 
physician considered the entire medical file when rendering 
the opinion and specifically addressed the issue of 
additional disability as it related to the January 1991 
surgery.  Parenthetically, the Board notes that the reviewing 
physician correctly did not address the issues of either 
negligence or fault as they are not factors that should be 
considered in rendering his opinion.  

Finally, the Board has considered the veteran's own 
statements and sworn testimony and his wife's testimony that 
he has suffered additional disability as a result of VA 
treatment for his left shoulder.  Although the veteran's 
statements and sworn testimony and the statements of his wife 
are probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The veteran's assertions alone are not deemed to be 
credible in light of the preponderance of evidence showing no 
additional disability which can be related to VA treatment.  
They lack the medical expertise to offer an opinion as to the 
existence of a current left shoulder disorder, as well as to 
medical causation of any current disability.  Id.  In the 
absence of competent, credible evidence of a causal 
relationship, entitlement to § 1151 benefits is not 
warranted.  Therefore, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
and the claim is denied.  

A Total Rating Based on Unemployability.  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as the 
result of service-connected disabilities; provided that, if 
there is only one such disability, this disability is ratable 
at 60 percent or more, and that if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more, and sufficient additional disabilities to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  Veterans who fail to meet these percentage 
standards but are nonetheless unemployable by reason of 
service-connected disabilities may still be rated as totally 
disabled.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b).

In addition, the Board has considered 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  In other words, 
38 C.F.R. § 3.340 deals with the average person standard and 
38 C.F.R. § 4.16(a) deals with the particular individual.  
The award of a total rating requires a showing that the 
veteran is precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (2001).

In this case service-connection has not been established for 
any disability.  However, section 1151 provides that if the 
requisite injury occurs, compensation shall be awarded in the 
same manner as if such disability or aggravation were 
service-connected.  Section 1151's mandate to compensate 
additional disability "in the same manner as if . . . 
service-connected" means that rules applicable to service-
connected disabilities must be applied to disabilities 
compensated under section 1151.  Congress clearly intended 
that all veterans' monetary benefits payable for service-
connected disability be payable for qualifying disability or 
death resulting from, among other things, medical examination 
or treatment in the same manner as though the disability had 
been a result of military service.  See VAOGCPREC 80-90 
(O.G.C. Prec. 80-90).

The only disability for which compensation is payable is 
muscular contractions with headaches with neck pain, 
currently evaluated at 30 percent disabling.  Therefore, the 
veteran fails to meet the schedular mandate of a total 
rating.  Nonetheless, the threshold question is whether the 
disability for which compensation is payable is sufficient, 
in and of itself, to render him unable to secure or follow a 
substantially gainful employment.

To that end, the Board has carefully considered the private 
physician's statement that the veteran is unemployable.  
While the statement is compelling, a reasonable reading of 
the letter indicates that the veteran is unable to work due 
to a nonservice-connected cardiovascular disorder.  
Specifically, the veteran's private treating physician 
provided a summary of the veteran's on-going complaints of 
chest pain, even with minimal exertion, the need for a stint 
replacement, congestive heart failure, and diastolic 
dysfunction, as well as esophagitis gastritis and duodenitis.  
The private physician concluded that the veteran was totally 
disabled and unsuitable for gainful employment.  
Significantly, the basis of the private physician's opinion 
focused exclusively on the veteran's nonservice-connected 
disabilities and failed to include his headaches with neck 
pain.  There was simply no indication that the veteran's 
muscular headaches with neck pain impacted his inability to 
work.

Moreover, outpatient treatment records reflect only 
occasional complaints by the veteran regarding his muscular 
headaches with neck pain.  While the veteran has testified 
that he is unable to work due to a variety of medical 
problems, including muscular headaches, the Board finds that 
the evidence does not demonstrate that his disability is 
sufficient to render it impossible for the average person or 
for the veteran individually to secure and follow any 
substantially gainful occupation.  In evaluating the 
veteran's claim, the Board stresses that only disabilities 
for which compensation is payable, namely muscular 
contractions with headaches and neck pain, may be considered.  
The Board also notes that the veteran has multiple medical 
problems, which are not shown to be related to his muscular 
contractions with headaches and neck pain or otherwise 
service connected at this time.  

In this case, although the veteran clearly experiences a 
level of disability with respect to his muscular headaches 
with neck pain, the clinical evidence of record suggests that 
the worsening of the veteran's multiple nonservice-connected 
disabilities is the primary reason he is unable to work.  
Significantly, the veteran apparently has developed 
cardiovascular disease in recent years.  Further, the Board 
has now concluded that the veteran's left shoulder and low 
back disorder were not aggravated by VA medical care.  
Therefore, those disorders cannot be considered in the 
veteran's claim for a total disability rating.  Moreover, 
outpatient treatment records show treatment for a variety of 
nonservice-connected disorders but infrequently mention his 
muscular contractions with headaches and neck pain.  The 
nonservice-connected disabilities form the basis for nearly 
all his medical treatment.  

The fact that the veteran is unemployed is not enough.  The 
threshold question is whether his muscular contractions with 
headaches and neck pain, without regard to any nonservice-
connected disorders or advancing age, make him incapable of 
performing the acts required by employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  He has not presented, nor has 
the Board found, circumstances that place this veteran in a 
different position than other veteran's rated with a single, 
service-connected disability rated at 30 percent disabling.  
For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such veteran.  
See 38 C.F.R. §§ 4.1, 4.15 (2001); Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The veteran's muscular contractions with 
headaches and neck pain are not, in the Board's 
determination, so severely disabling as to render him or the 
average person similarly situated unable to secure and follow 
substantially gainful employment, nor does the evidence of 
record reflect that this condition would render him 
individually unable to follow a substantially gainful 
occupation.  Thus, it is the Board's determination that the 
veteran is not precluded from performing a substantially 
gainful occupation as a result of his muscular headaches with 
neck pain disability.  Accordingly, entitlement to a total 
disability rating based on individual unemployability is not 
warranted. 

In reaching this conclusion, the Board has considered 38 
C.F.R. § 3.321(b), 4.16(b), which provides that, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  Here, the 
Board finds the evidence in its entirety does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of regular schedular 
standards.  Considering only the single disorder for which 
compensation is payable, the Board finds that the veteran 
could perform gainful employment.  Therefore, the Board finds 
that he is not entitled to a total evaluation under the 
applicable provisions of 38 C.F.R. Parts 3 and 4.

Finally, in denying the veteran's claims on appeal, the Board 
has considered the Veterans Claims Assistance Act of 2000, 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2001).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeals, the veteran was given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  Further, it appears 
that all medical records identified by the veteran have been 
associated with the claims file.  In addition, the veteran 
underwent multiple VA examinations specifically to address 
the issues on appeal.  Next, the issues were the subject of 
various Board remands dated in April 1998, July 1999, and 
June 2000.  The veteran and others were also provided with an 
opportunity to provide sworn testimony at hearings in January 
1996 and August 1999.  Moreover, the RO provided the veteran 
with notice of the VCAA by letter and via telephone contact 
in March 2001.  Therefore, the Board finds that the mandates 
of the VCAA have been satisfied.


ORDER

The claim for entitlement to an increased rating for muscular 
contractions with headaches and neck pain, currently 
evaluated at 30 percent disabling, is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional low back disability claimed 
to result from an injury sustained while the veteran was 
being provided treatment during hospitalization with VA is 
denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional left shoulder disability as 
a result of VA treatment is denied.

The claim for entitlement to total disability evaluation 
based on individual unemployability due to a service-
connected disability is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 


